                                                           1    Shauna N. Correia
                                                                Nevada State Bar No. 9874
                                                           2    Email: scorreia@weintraub.com
                                                                weintraub tobin chediak coleman grodin
                                                           3    Law Corporation
                                                                475 Sansome Street, Suite 510
                                                           4    San Francisco, California 94111
                                                                (415) 772-9655 – phone
                                                           5    (415) 433-3883 – facsimile
                                                           6    Michael E. Stoberski, Esq.
                                                                Nevada State Bar No. 4762
                                                           7    Olson, Cannon, Gormley Angulo & Stoberski
                                                           8    9950 W. Cheyenne Ave.
                                                                Las Vegas, NV 89129
                                                           9    Tel: (702) 384-4012
                                                                Email address: mstoberski@ocgas.com
                                                           10   Attorneys for Defendant,
                                                                Banc of America Merchant Services, LLC
                                                           11
weintraub tobin chediak coleman grodin




                                                                Jenny L. Foley, Ph.D., Esq.
                                                           12   Nevada State Bar No. 9017
                                                                Email: jfoley@hkm.com
                                                           13   Marta D. Kurshumova, Esq.
                                                                Nevada State Bar No. 14728
                                                           14   Email: mkurshumova@hkm.com
                                                                HKM EMPLOYMENT ATTORNEYS LLP
                                                           15   1785 East Sahara, Suite 325
                                                                Las Vegas, Nevada 89104
                                                           16   Tel: (702) 625-3893
                                         law corporation




                                                                Fax: (702) 625-3893
                                                           17   Attorneys for Plaintiff
                                                                Eric Watson
                                                           18

                                                           19                                UNITED STATES DISTRICT COURT

                                                           20                                    DISTRICT OF NEVADA

                                                           21   Eric Watson, an Individual                      )   Case No. 2:19-cv-00783-RFB-VCF
                                                                                                                )
                                                           22          Plaintiff,                               )   STIPULATION FOR EXTENSION OF
                                                                v.                                              )   TIME TO FILE RESPONSE TO
                                                           23                                                   )   PLAINTIFF’S COMPLAINT
                                                                Banc of America Merchant Services, LLC, a       )   (Second Request)
                                                           24   Foreign Limited Liability Company; and Re       )
                                                                Corporations 1-X,                               )
                                                           25                                                   )
                                                                        Defendants.                             )
                                                           26                                                   )
                                                                                                                )
                                                           27                                                   )
                                                                                                                )   Complaint Filed: May 7, 2019
                                                           28


                                                                                                                         Stipulation and [Proposed] Order for Extension of Time to
                                                                {SF118735.DOCX;}                            1                               File Response to Plaintiff’s Complaint
                                                                        Pursuant to LR IA 6-2 and LR 7-1, Plaintiff and Defendant Banc of America Merchant
                                                           1

                                                           2    Services, LLC (“Defendant”), by and through their respective attorneys of record, stipulate and

                                                           3    agree as follows:

                                                           4            WHEREAS, Plaintiff Eric Watson filed a Complaint against Defendant Banc of America
                                                           5    Merchant Services, LLC, on or about May 7, 2019; and
                                                           6
                                                                        WHEREAS, the Complaint was served on Defendant on May 10, 2019 by personal service
                                                           7
                                                                upon its agent for service of process in Charlotte, North Carolina; and
                                                           8
                                                                        WHEREAS, the parties previously stipulated to an extension because Defendant asserted
                                                           9

                                                           10   that a fully executed copy of a written agreement between Plaintiff and Defendant that bars the

                                                           11   claims in the initial Complaint, and Plaintiff’s counsel needed time to investigate the matter and
weintraub tobin chediak coleman grodin




                                                           12   consider whether it is appropriate to voluntarily dismiss the Complaint; and
                                                           13
                                                                        WHEREAS, upon further consideration, Plaintiff has voluntarily amended the Complaint
                                                           14
                                                                within the time to do so under Federal Rules of Civil Procedure, Rule 15(a)(1)(A), on June 18,
                                                           15
                                                                2019; and
                                                           16
                                         law corporation




                                                           17           WHEREAS, Federal Rules of Civil Procedure, Rule 15(a)(1)(C) provides that “Unless the

                                                           18   court orders otherwise, any required response to an amended pleading must be made within the

                                                           19   time remaining to respond to the original pleading or within 14 days after service of the amended
                                                           20   pleading, whichever is later”; and
                                                           21
                                                                        WHEREAS, by prior stipulation, the deadline to file a responsive pleading would be June
                                                           22
                                                                30, 2019, or, pursuant to Federal Rules of Civil Procedure, Rule 15(a)(1)(C), is July 2, 2019, and,
                                                           23
                                                                due to the new allegations, counsel for Plaintiff offered to stipulate to an additional extension; and,
                                                           24

                                                           25           WHEREAS, counsel for Defendant has accepted Plaintiff’s offer since counsel reasonably

                                                           26   needs additional time to investigate the new factual allegations, and to evaluate and prepare its

                                                           27   responsive pleading, which may include a motion to dismiss, motion for judgment on the
                                                           28
                                                                pleadings, motion to transfer venue, an answer and/or a counter claim, and

                                                                                                                             Stipulation and [Proposed] Order for Extension of Time to
                                                                {SF118735.DOCX;}                                  2                             File Response to Plaintiff’s Complaint
                                                                        WHEREAS, pursuant to Local Rule IA 6-1, the parties to an action may seek an order by
                                                           1

                                                           2    stipulation to extend the time within which to respond to a pleading for good cause; and

                                                           3            WHEREAS, this is the second stipulation for extension of time to plead or move in

                                                           4    response to the Complaint; and
                                                           5            WHEREAS, good cause exists to extend the time by which Defendant must respond by
                                                           6
                                                                responsive pleading or motion because the parties have agreed to allow Defendant’s counsel time
                                                           7
                                                                to investigate the new allegations in the First Amended Complaint;
                                                           8
                                                                        NOW THEREFORE, the Parties hereby stipulate and agree to extend Defendant’s deadline
                                                           9

                                                           10   to move or plead in response to the Complaint to July 12, 2019. Defendant expressly does not

                                                           11   waive, and reserves its right, to file a motion to dismiss under FRCP 12(b)(2), (3), or (6), and/or to
weintraub tobin chediak coleman grodin




                                                           12   make a motion for transfer of venue pursuant to 28 U.S.C. section 1406(a).
                                                           13

                                                           14
                                                                        IT IS SO STIPULATED.
                                                           15

                                                           16
                                         law corporation




                                                                Dated: June 18, 2019                          weintraub tobin chediak coleman grodin
                                                           17

                                                           18                                                 LAW CORPORATION

                                                           19

                                                           20                                                 By:     /s/ Shauna N. Correia
                                                           21                                                         Shauna N. Correia, Esq.
                                                                                                                      Attorneys for Defendants
                                                           22                                                         Banc of America Merchant Services LLC

                                                           23
                                                                Dated: June 18, 2019                          HKM EMPLOYMENT ATTORNEYS LLP
                                                           24

                                                           25

                                                           26                                                 By:     /s/ Jenny L. Foley
                                                                                                                      Jenny L. Foley, Ph.D., Esq.
                                                           27                                                         Attorneys for Plaintiff
                                                                                                                      Eric Watson
                                                           28


                                                                                                                            Stipulation and [Proposed] Order for Extension of Time to
                                                                {SF118735.DOCX;}                                 3                             File Response to Plaintiff’s Complaint
                                                                                                    [PROPOSED] ORDER
                                                           1

                                                           2    Good cause appearing therefore, Defendant’s deadline to move or plead in response to the

                                                           3    Complaint shall be extended by 10 days beyond the time allowed in Federal Rules of Civil

                                                           4    Procedure Rule 15(a)(1)(C), to July 12, 2019.
                                                           5

                                                           6
                                                                                                            IT IS SO ORDERED:
                                                           7

                                                           8

                                                           9

                                                           10                                               By:
                                                                                                              UNITED STATES MAGISTRATE JUDGE
                                                           11
weintraub tobin chediak coleman grodin




                                                           12                                                         June 20, 2019
                                                                                                            DATED: ________________
                                                           13

                                                           14

                                                           15

                                                           16
                                         law corporation




                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27
                                                           28


                                                                                                                      Stipulation and [Proposed] Order for Extension of Time to
                                                                {SF118735.DOCX;}                                4                        File Response to Plaintiff’s Complaint
                                                                                                     CERTIFICATE OF SERVICE
                                                           1

                                                           2            I hereby certify that on this 19th day of June 2019, I electronically filed and served a true

                                                           3    and correct copy of the foregoing document STIPULATION FOR EXTENSION OF TIME TO

                                                           4    FILE RESPONSE TO PLAINTIFF’S COMPLAINT (Second Request) by using the CM/ECF
                                                           5    electronic filing system.   I further certify that all the participants in the case are registered
                                                           6
                                                                CM/ECF users and that service will be accomplished by the Court’s CM/ECF electronic system.
                                                           7

                                                           8
                                                                                              ____/s/ Edith Sanchez__________________________________
                                                           9                                  Litigation Secretary of Weintraub Tobin Chediak Coleman Grodin
                                                           10

                                                           11
weintraub tobin chediak coleman grodin




                                                           12

                                                           13

                                                           14

                                                           15

                                                           16
                                         law corporation




                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27
                                                           28



                                                                {SF117382.DOCX;}                                                              CERTIFICATE OF SERVICE
